 



Exhibit 10.10
This instrument
Prepared by and after
Recording return to:
Pamela Pappas
Locke Liddell & Sapp LLP
600 Travis, Suite 3200
Houston, Texas 77002
AMENDMENT TO LEASES
This Amendment to Leases (this “Amendment”) is dated effective as of
                              , 2005. The parties hereto are the CITY OF
BLYTHEVILLE, ARKANSAS (“Landlord”) and TERRA NITROGEN, LIMITED PARTNERSHIP
(“Tenant”).
WITNESSETH:
RECITALS:
Reference is herein made to that certain Lease and Agreement by and between
Landlord, as Lessor, and Continental Oil Company, as Lessee, dated December 1,
1964 and filed December 29, 1964 in Book 213, Page 343 of the records of
Chickasawba District, Mississippi County, Arkansas (the “Records”), as amended
by that certain First Supplemental Lease and Agreement by and between Landlord
and Continental Oil Company, dated December 1, 1965 and filed in Book 224, Page
455 of the Records, as assigned by (1) that certain Agreement of Assignment and
Assumption of Lease (the “Freeport Assignment”) by and between Conoco Inc.
(formerly called Continental Oil Company), as assignor, Freeport-McMoRan
Resource Partners, Limited Partnership (“Freeport Partnership”), as assignee,
and Agrico Chemical Company (“Agrico”), dated February 28, 1987 and filed
February 27, 1990 in Book 392, Page 479 of the Records, and (2) that certain
Agreement of Assignment and Assumption of Lease by and between Freeport
Partnership, as assignor, and Agricultural Minerals Corporation (“AMC”), as
assignee, dated February 28, 1990 and filed March 1, 1990 in Book 392, Page 506
of the Records (collectively, the “1964 Lease”). The property covered by the
1964 Lease and leased by Landlord to Tenant under the 1964 Lease is defined as
the “leased premises” in the 1964 Lease and is referenced herein as the “leased
premises”.
Reference is also made to that certain Sublease and Agreement by and between
Continental Oil Company and Agrico dated February 1, 1972 and filed November 24,
1975 in Book 291, Page 503 of the Records (the “Sublease”) relating to the 1964
Lease, which Sublease was terminated and is no longer in force or effect as
evidenced in the Freeport Assignment.
Reference is also made to that that certain Lease and Agreement by and between
Landlord, as Lessor, and The Williams Companies, as Lessee, dated November 1,
1975 and filed November 26, 1975 in Book 295, Page 1 of the Records, as assigned
by (1) that certain Agreement of Assignment and Assumption of Lease by and
between The Williams Companies, as assignor, and Freeport-McMoRan Acquisition
Partners (“Freeport Acquisition”), as assignee, dated February 28, 1987 and
filed February 28, 1990 in Book 392, Page 494 of the Records, (2) that certain
Agreement of Assignment and Assumption of Lease by and between Freeport
Acquisition, as assignor, and Freeport Partnership, as assignee, dated June 5,
1987, and filed February 27, 1990 in Book 392, Page 486 of the Records, and
(3) that certain Agreement of Assignment and Assumption of Lease by and between
Freeport Partnership, as assignor, and AMC, as assignee, dated February 28, 1990
and filed March 1,

 



--------------------------------------------------------------------------------



 



1990 in Book 392, Page 515 of the Records (collectively, the “1975 Lease”). The
property covered by the 1975 Lease and leased by Landlord to Tenant under the
1975 Lease is defined as the “Project” in the 1975 Lease and is referenced
herein as the “Project”.
Reference is also made to that certain Affidavit acknowledged April 7, 2000 and
filed April 12, 2000 in Book 482, Page 577 of the Records, executed by Michael
L. Bennett, evidencing that AMC contributed substantially all of its assets to
Agricultural Minerals, Limited Partnership, and Agricultural Minerals, Limited
Partnership changed its name to Terra Nitrogen, Limited Partnership, the Tenant
named above.
Landlord is the current “Lessor” and Tenant is the current “Lessee” under both
the 1964 Lease and the 1975 Lease. The 1964 Lease and the 1975 Lease are
sometimes collectively called the “Leases.”
Reference is also made to (1) the real property described on Exhibit A attached
hereto and made a part hereof (the “Kinder Morgan Real Property”), (2) all
buildings, structures, fixtures, facilities, improvements, machinery, equipment,
tanks, and other personal and related property located on the Kinder Morgan Real
Property, and (3) all accretions, easements, rights of way, rights and
appurtenances belonging or in any wise appertaining thereto (items (1) through
(3) above being collectively called the “Kinder Morgan Property”).
Reference is also made to (1) the real property described on Exhibit B attached
hereto and made a part hereof (the “Terra Plant Real Property”), (2) all
buildings, structures, fixtures, facilities, improvements, machinery, equipment,
tanks, and other personal and related property located on the Terra Plant Real
Property which are covered by the Leases, and (3) all accretions, easements,
rights of way, rights and appurtenances belonging or in any wise appertaining
thereto (items (1) through (3) above being collectively called the “Terra Plant
Property”).
Landlord and Tenant acknowledge that the Kinder Morgan Property comprises a
portion of the leased premises under the 1964 Lease and a portion of the Project
under the 1974 Lease. Landlord and Tenant now desire to (1) amend the 1964 Lease
to remove and withdraw the Kinder Morgan Property from the 1964 Lease and from
the leased premises, and (2) amend the 1975 Lease to remove and withdraw the
Kinder Morgan Property from the 1975 Lease and from the Project.
Landlord and Tenant also acknowledge that the Terra Plant Property comprises a
portion of the leased premises under the 1964 Lease and a portion of the Project
under the 1975 Lease. Landlord and Tenant also now desire to (1) amend the 1964
Lease to remove and withdraw all other property other than the Terra Plant
Property from the leased premises and the 1964 Lease so that the leased premises
under the 1964 Lease shall only include the Terra Plant Property, and (2) amend
the 1975 Lease to remove and withdraw all other property other than the Terra
Plant Property from the Project and the 1975 Lease so that the Project under the
1975 Lease shall only include the Terra Plant Property.
Landlord and Tenant also now desire to agree that the 1964 Lease and the 1975
Lease, as each are amended hereby, continue in full force and effect.
AGREEMENTS:
In consideration of Ten Dollars ($10.00) and other good and valuable
consideration and premises and mutual agreements herein set forth, the receipt
of which is hereby acknowledged, notwithstanding anything to the contrary
provided in the Leases, Landlord and Tenant hereby agree as follows:
1. The 1964 Lease is hereby amended to remove and withdraw the Kinder Morgan
Property from the description of the leased premises and from the 1964 Lease.

2



--------------------------------------------------------------------------------



 



2. The 1975 Lease is hereby amended to remove and withdraw the Kinder Morgan
Property from the description of the Project and from the 1975 Lease.
3. The 1964 Lease and the 1975 Lease are each hereby further amended to remove
and withdraw all other property other than the Terra Plant Property (a) from the
description of the leased premises under the 1964 Lease and from the 1964 Lease
and (b) from the description of the Project under the 1975 Lease and from the
1975 Lease, so that the leased premises under the 1964 Lease and the Project
under the 1975 Lease shall only include the Terra Plant Property.
4. The recitals set forth above are agreed to by the parties hereto. If any
provision of the Leases conflicts with the provisions hereof, the provisions of
this Amendment shall control. Except as herein expressly modified, all terms and
provisions of the Leases are and shall remain in full force and effect and be
binding on Landlord and Tenant. This Amendment may be executed in several
counterparts, and by the parties hereto in separate counterparts, and each
counterpart, when executed and delivered, shall constitute an original agreement
enforceable against all who sign it without production of or accounting for any
other counterpart, and all separate counterparts shall constitute the same
agreement. This Amendment supersedes and cancels any and all previous
statements, negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant with respect to the subject
matter of this Amendment. The Leases and this Amendment constitute the entire
agreement of the parties with respect to the subject matter of the Leases and
this Amendment.
IN TESTIMONY WHEREOF, this instrument is executed effective as of the date first
written above.

              LANDLORD:   CITY OF BLYTHEVILLE, ARKANSAS
 
           
 
  By:   /s/ Barrett Harrison    
 
           
 
      BARRETT HARRISON, MAYOR    
 
      City Hall    
 
      Second and Walnut    
 
      Blytheville, Arkansas 72315    

      ATTEST:
 
   
/s/ Grace Haynie
         
CITY CLERK
   

3



--------------------------------------------------------------------------------



 



              TENANT:   TERRA NITROGEN, LIMITED PARTNERSHIP
 
           
 
  By:   TERRA NITROGEN CORPORATION,    
 
      general partner    

             
 
  By:   /s/ Michael L. Bennett    
 
           
 
  Name:   Michael L. Bennett    
 
  Title:   President    

Exhibit A – Kinder Morgan Real Property
Exhibit B – Terra Plant Real Property

4



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF ARKANSAS
  §     
 
  §ss.    
COUNTY OF MISSISSIPPI
  §    

     On this 30th day of June, 2005, before me, Dianne S. Alsworth, the
undersigned officer, personally appeared Barrett Harrison and Grace Haynie who
acknowledged themselves to be the Mayor and the City Clerk of the City of
Blytheville, Arkansas, a municipal corporation, and that they as such Mayor and
City Clerk, being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation by themselves
as Mayor and City Clerk.
     IN WITNESS WHEREOF, I hereunto set my hand and official seal.

                  /s/ Dianne S. Alsworth       NOTARY PUBLIC           

(SEAL)

5



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
STATE OF IOWA
  §     
 
  § ss.    
COUNTY OF WOODBURY
  §    

     On this 6th day of May, 2005, before me, Kelly J. Kassen the undersigned
officer, personally appeared Michael L. Bennett, who acknowledged himself to be
the President of Terra Nitrogen Corporation, a Delaware corporation and general
partner of and on behalf of Terra Nitrogen, Limited Partnership, a Delaware
limited partnership, and that he, as such President, being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation on behalf of said partnership by himself as
President.
     IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

                  /s/ Kelly J. Kassen       NOTARY PUBLIC           

(SEAL)

6



--------------------------------------------------------------------------------



 



Exhibit A
Kinder Morgan Real Property
Legal Description of 731.1 Acre Tract (Save and Except 1.53 Acre Tract)
[TO BE ATTACHED]

 



--------------------------------------------------------------------------------



 



Exhibit B
Terra Plant Real Property
[TO BE ATTACHED]

2